DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on August 18 2021 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 8 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2021/0313397 A1). 
Regarding claim 1, Lee teaches in figures 1-14C and related text e.g. a memory cell (Fig.5 and Fig.14B) a storage element layer (150B; Fig.14B; Para. 0068) having a first surface (bottom surface) and a concaved second surface (upper surface concave; Para. 0071) opposite to the first surface (bottom surface); a bottom electrode (120-1; Para. 0029) disposed on the first 

    PNG
    media_image1.png
    546
    1015
    media_image1.png
    Greyscale

Regarding claim 2, Lee teaches in figures 1-14C and related text e.g. a first dielectric layer (125; Para. 0033), wherein the bottom electrode (120-1; Fig.14B) is embedded in the first dielectric layer (125), and the liner layer (175; Fig.14B) is disposed across a top surface of the first dielectric layer and on side surfaces of the storage element layer (175 disposed on 120 and on side surface of 150b; Fig.14B).
Regarding claim 3, Lee teaches in figures 1-14C and related text e.g. a second dielectric layer (175; Para. 0072) disposed over the first dielectric layer (120), wherein the liner layer 

Regarding claim 5, Lee teaches in figures 1-14C and related text e.g. the top electrode (136a; Fig.14B; Para. 0068) has a curved surface, and the curved surface is joined with the concaved second surface of the storage element layer (136a has a curved surface that joins 160b; Fig.14B).
Regarding claim 8, Lee teaches in figures 1-14C and related text e.g. a material of the storage element layer comprises a phase change material (Para. 0025), and the phase change material comprises a germanium (Ge)-antimony(Sb)-tellurium(Te) (GST) material or an indium(In)-antimony(Sb)-telluriurn(Te) (IST) material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0313397 A1) in view of Glassman et al. (US 2020/0144496 A1). 
Regarding claims 6 and 7, Lee does not teach an etch-stop layer disposed on the top electrode and the liner layer, and in contact with the top electrode and the liner layer and further comprising: a conductive via disposed on and electrically connected to the top electrode; and an insulating layer disposed on the etch-stop layer and surrounding the conductive via.
	However, Glassman teaches a similar device and teaches an etch-stop layer (4360; Fig.6B; Para. 0077) disposed on the top electrode (4340; Fig.6B) and the liner layer (340;Fig. 6B), and in contact with the top electrode (4340) and the liner layer (340) and a conductive via (4400; Fig. 6B; Para. 0077) disposed on and electrically connected to the top electrode (4340; Fig.6B); and an insulating layer (4420; Fig.6B) disposed on the etch-stop layer (4360) and surrounding the conductive via (4400).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have an etch-stop layer disposed on the top electrode and the liner layer, and in contact with the top electrode and the liner layer and further . 
Allowable Subject Matter
Claims 9-11, 13, 14 and 21 are allowed. 
Claims 4, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to since the prior art reference does not teach “… a top surface of the top electrode is aligned with a top surface of the second dielectric layer…” with the rest of the limitations of claims 3, 2, and 1. 
Claim 9 is allowed since the prior art does not teach the following limitation: “…wherein the side surfaces of the phase change layer are aligned with the side surface of the top electrode…” 
The prior art reference Lee et al. (US 2021/0313397 A1) teaches side surfaces of the phase change layers (side surfaces of layers of 152b) are aligned with the side surfaces of the top electrode (side surface of the top electrode; 136e). Lee does not teach the side surfaces of one phase change layer are aligned with the side surfaces of the electrode and cannot be modified to have one phase change layer. For at least the following reason claim 9 is allowed over the prior art. 


Response to Arguments
Applicant's arguments filed on February 24 2022 have been fully considered but they are not persuasive. 
Applicant amendment of claim 1 of including limitations of claim 4 into claim 1 is not allowed since the prior art teaches the following limitation. If applicants want to overcome the rejection of claim 1 then applicant needs to include all the limitations of claims 2, 3 and 4 into claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/            Primary Examiner, Art Unit 2894